GRONER, Associate Justice.
This appeal was consolidated and heard with No. 6643 (Cummings et al. v. Societe Suisse, 66 App.D.C. 121, 85 F.(2d) 287), decided today, and it is agreed there is no material difference in the questions involved. Tn each case the suit was to recover a balance of a fund sequestered by the Alien Property Custodian. In each the Custodian in his own name, but for the benefit of the United States, filed a counterclaim asking restitution and alleging fraud in the procurement of the original payment, and in each the court below rejected the counterclaim.
In No. 6643 we held that the action of the court in this respect was error; and, for reasons set out in the opinion there, we reach the same conclusion here, and an order will be entered reversing and remanding.
Reversed and remanded.